Opinion by
Judge Pryor:
It is difficult to see in what manner Kaye is interested in this controversy. He was not primarily liable either to the city or to the last purchaser for the taxes due, and if liable to the last purchaser, who is the real appellant? The latter expressly states that he is fully indemnified by the judgment in the action under which he made his purchase. This is a proceeding in rem to enforce a lien for taxes due by the original owner, who is not before the court. It is not pretended that the taxes for the years named have been paid, and the appellant, Levy, says he is permitted to retain the taxes out of the purchase-money, or rather is fully indemnified by the judgment ordering a resale. Various questions of interest might arise in this case if the parties to the record could be affected by the judgment, but when the taxes have not been paid and the purchaser permitted to retain them he ought in equity to be required to pay over. He is not prejudiced in any way.
Judgment affirmed.